DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-10 and 17-41 have been cancelled.
Claims 1-6, 11-16 and 42-53 are pending and under examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 invention is directed to peptide without significantly more. The claim(s) recite(s) SEQ ID No. 20. This judicial exception is not integrated into a practical application because other than SEQ ID No. 20 alone, no additional element(s) is in the claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because SEQ ID No. 20 derived from human organs (See below).

The Office has presented “2019 Interim Eligibility Guidance” (Federal Register 2019 Jan Vol. 79, No. 241, page 74618-74633) analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

Based upon consideration of the relevant factors, the instant claims are considered to encompass a claim to a law of nature/ natural phenomenon/ product of nature, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.The products of the instant claims rely on a natural phenomenon/ law of nature/ product of nature, as disclosed in the specification, in not markedly different in structure from a naturally occurring product.  

Step 1 analysis- whether the claim falls within any statutory category. 

The answer is yes because SEQ ID No. 20 (100% matched) is a composition of matter of natural (See Hood et al. US 8586006; SEQ ID No. 50986 from human organ; See below Office Search Results). 

Step 2A prong 1 analysis is to determine whether the claim recites a judicial exception.

The answer is yes. As has been pointed out before, the SEQ ID No. 20 is a natural occurring product.

Step 2A now evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.

With regard to claim 16,  there is no additional feature other than the SEQ IDs. 

Step 2B is to assess whether the claim as a whole amounts to significantly more than the recited judicial exception, i.e. whether the additional element, or combination of additional elements, adds an inventive concept to the claim.  As has been discussed above, NO additional element is included other than the SEQ IDs. The claim is not eligible. 

In Mayo Collaborative Services it was held that:
"Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work." Gottschalk v. Benson, 409 U. S. 63, 67 (1972). And monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it. [emphasis added].

Ass’n for Molecular Pathology v. Myriad Genetics (2013 US Supreme Court).  In Myriad, the Supreme Court, reversed the Court of Appeals for the Federal Circuit and held that a naturally-occurring genomic DNA segment – “isolated” from its chromosomal components by severing the chemical bonds linking the termini of the segment to the rest of the chromosome – is a product of nature and is therefore not patent eligible. 
Ass’n for Molecular Pathology v. Myriad Genetics, Inc. (Myriad
IV), 133 S. Ct. 2107, 2111 (2013) (“[A] naturally occurring DNA segment is a product of
nature and not patent eligible merely because it has been isolated.”); id. at 2113 (“Myriad’s patents would . . . if valid, give it the exclusive right to isolate . . . genes . . . by breaking the covalent bonds that connect the DNA to the rest of the . . . genome.”); id. at 2114 (“The central dispute among the [Federal Circuit] panel members was whether the act of isolating DNA . . . is an inventive act.”); id. at 2117 (“Nor are Myriad’s claims saved by the fact that isolating DNA from the human genome severs chemical bonds and thereby creates a nonnaturally occurring molecule.”) But see id. at 2118 (“Myriad’s claims [do not] rely in anyway on the chemical changes that result from the isolation of a particular section of DNA [but rather] focus on . . . genetic information. ”), 2119.

	The followings are the results of Office Sequence Search Team:
US-12-376-951A-50986
; Sequence 50986, Application US/12376951A
; Patent application. US 20120087862
; GENERAL INFORMATION
;  APPLICANT: HOOD, Leroy
;  APPLICANT:BECKMANN, M. Patricia
;  APPLICANT:JOHNSON, Richard
;  APPLICANT:MARELLI, Marcello
;  APPLICANT:LI, Xiaojun
;  TITLE OF INVENTION: ORGAN-SPECIFIC PROTEINS AND METHODS OF THEIR USE
;  FILE REFERENCE: 655652003300
;  CURRENT APPLICATION NUMBER: US/12/376,951A
;  CURRENT FILING DATE: 2011-12-20
;  PRIOR APPLICATION NUMBER: PCT/US2007/017868
;  PRIOR FILING DATE: 2007-08-09
;  PRIOR APPLICATION NUMBER: US 60/836,986
;  PRIOR FILING DATE: 2006-08-09
;  NUMBER OF SEQ ID NOS: 72689
;  SOFTWARE: FastSEQ for Windows Version 4.0

;  LENGTH: 23
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-12-376-951A-50986

  Query Match             100.0%;  Score 134;  DB 8;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 WQEGNVFSCSVMHEALHNHYTQK 23
              |||||||||||||||||||||||
Db          1 WQEGNVFSCSVMHEALHNHYTQK 23


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hood et al. (US 20120087862).

The claim directs to a peptide which is read on by SEQ ID No. 50986 of Hood et al. reference (See below Office Search Results).

RESULT 1

; Sequence 50986, Application US/12376951A
; Publication No. US20120087862A1
; GENERAL INFORMATION
;  APPLICANT: HOOD, Leroy
;  APPLICANT:BECKMANN, M. Patricia
;  APPLICANT:JOHNSON, Richard
;  APPLICANT:MARELLI, Marcello
;  APPLICANT:LI, Xiaojun
;  TITLE OF INVENTION: ORGAN-SPECIFIC PROTEINS AND METHODS OF THEIR USE
;  FILE REFERENCE: 655652003300
;  CURRENT APPLICATION NUMBER: US/12/376,951A
;  CURRENT FILING DATE: 2011-12-20
;  PRIOR APPLICATION NUMBER: PCT/US2007/017868
;  PRIOR FILING DATE: 2007-08-09
;  PRIOR APPLICATION NUMBER: US 60/836,986
;  PRIOR FILING DATE: 2006-08-09
;  NUMBER OF SEQ ID NOS: 72689
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 50986
;  LENGTH: 23
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-12-376-951A-50986

  Query Match             100.0%;  Score 134;  DB 9;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 WQEGNVFSCSVMHEALHNHYTQK 23
              |||||||||||||||||||||||
Db          1 WQEGNVFSCSVMHEALHNHYTQK 23


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 4-6, 11-13, 48 are rejected under 35 U.S.C. 103(a) as being unpatentable by Barnidge et al. (US 20180106815), as evidenced by Locke et al. (US 20040096876).

Barnidge et al. teach a method of detecting and quantifying the amount of antibody eculizumab in a biological sample (e.g. blood, serum, plasma)(See Abstract; section 0013). Note, Barnidge et al. also use the same technique, i.e. protease fragmenting antibody followed by chromatography and mass spectrometry to determine the amount of different therapeutic antibodies, such as infliximab, alemtuzumab, rituximab (See Examples).

Barnidge et al. teach treating the sample with protease, such as trypsin on the heavy chain and light chains of eculizumab, analyzing the mixtures of tryptic polypeptides with HPLC followed by mass spectrometry wherein a labeled internal standard was used to standardize the results (e.g.  ratio) (See Example 4; section 0033, Figure 7; claim 19).
lysine (L) or arginine ( R) (as evidenced by Locke et al. see section 0108). At least one tryptic heavy chain of eculizumab is shown below (also see Figure 2 of the current specification):

VQSGAEVKKPGASVKVSCKASGYIFSNYWIQWVR (the N-terminal of LV has been cut by trypsin as well as C-terminal of RQ).

The underline is the SEQ ID No. 1 which is within the fragments cleaved by trypsin.
Note, applicants recite the wording “comprising” which is an open word encompassing the underlined SEQ ID No. 1 plus the franking regions.  Although Barnidge et al. do not explicitly teach using this specific fragment for identification of eculizmab, one artisan in the field would have envisioned this fragment of eculizumab can be useful for identification purpose during mass spectrometry analysis because it came from the target eculimzumab. 

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have provided Barnidge et al. with the above tryptic fragment (encompasses SEQ ID No. 1) for identification of eculizumab with reasonable expectation of success. Using tryptic fragments of identifying proteins, such as antibody, is well-known and commonly practiced. The technique of enzymatic digestion, chromatography and mass spectrometry are often used in the field. One ordinary skill armed with the knowledge of the specific fragment above, would have reasonable expectation of success to identify the target eculizumab from the sample. 

With regard to claim 5-6, Barnidge et al. teach using protein A affinity package column for enrichment followed by denaturing and reducing the eculizumab by DTT, DTE or thioglycate prior to mass spectrometry analysis (See section 0036 and 0056).

With regard to claim 12, Barnidge et al. use reverse LC-MS/MS for analysis (See Example).


Allowable Subject Matter

Claims 1, 3, 42-47, and 51-53 are allowed.
Claims 14-15 and 49-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the instant invention directs to use specific SEQ ID Nos. as signature peptides for identification of eculizumab and ravulizumab. First, the ravulizumab is public available around one year before effective filing date of this application (2016). The ravulizumab is an improved therapeutic monoclonal antibody of eculizumab in targeting C5 complement, i.e. prolonged half-life in circulation and more stable than eculizumab.  Both eculizumab and ravulizumab have high sequence homology. It is known in the art, that using HPLC coupled with mass spectrometry to identify antibody such as Ladwig (I) (J. Am. Soc. Mass Spectrom. 2017 28:811-817 “Quantification of the IgG2/4 kappa Monoclonal Therapeutic Eculizumab from Serum Using Isotype Specific Affinity Purification and Microflow LC-ESI-Q-TOF Mass Spectrometry”; Note, online publication September 2016) and Beck et al. (Analytical Chemistry 2012 84: 4637-4646 “Biosimilar, Biobetter, and Next Generation Antibody Characterization by Mass Spectrometry”).  Thus far, ravulizumab has not been analyzed by mass spectrometry. Moreover, none of the prior art teaches (1) using specific SEQ ID Nos. 1, 2, 19, 20, 21, 22 simultaneously in identifying both eculizumab and ravulizumab; and (2) using SEQ ID No 19 and 20 in identifying eculizumab and SEQ ID Nos. 2, 21 and 22 in identifying ravulizumab, respectively. The closest prior art is the reference of Barnidge et al. where Barnidge et al. suggest a tryptic fragment encompassing SEQ ID No. 1 as shown above. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641